
	
		III
		112th CONGRESS
		1st Session
		S. CON. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2011
			Mr. Rockefeller (for
			 himself, Mr. Manchin,
			 Mr. McCain, Mr.
			 Brown of Ohio, Mr. Lieberman,
			 Mr. Bingaman, Mr. Nelson of Florida, Mr.
			 Kerry, Ms. Landrieu,
			 Mr. Begich, Mr.
			 Wyden, Mr. Burr, and
			 Mr. Hatch) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		CONCURRENT RESOLUTION
		Authorizing the use of the rotunda of the
		  Capitol to honor Frank W. Buckles, the longest surviving United States veteran
		  of the First World War.
	
	
		1.Honoring Frank W.
			 Buckles
			(a)In
			 generalThe Rotunda of the Capitol is authorized to be used at
			 any time during the 112th Congress at a time to be determined jointly by the
			 majority leader of the Senate, the minority leader of the Senate, and the
			 Speaker of the House of Representatives, in consultation with the Architect of
			 the Capitol, for a ceremony to honor the longest surviving veteran of the First
			 World War, Mr. Frank Woodruff Buckles, as a tribute and recognition of all
			 United States military members who served in the First World War.
			(b)ImplementationPhysical
			 preparations for the ceremony shall be carried out in accordance with such
			 conditions as the Architect of the Capitol may prescribe.
			
